Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 01/27/2018.
Claims 1-19 have been examined.

CLAIM INTERPRETATION35 USC § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a Structural modifier. Such claim limitation(s) is/are: “transmission unit" and "processing unit" in claims 11, 12 and 15. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11, 12 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Applicant's own specification PGPUB para [0112] [FIG. 9] discloses the user equipment include a communications module 902 be a transceiver, a transceiver circuit (=transmission unit) and include a processing module 901 be a processor or a controller (=processing unit) corresponds the structure.
         If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
        For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7,10-11, 16-17 are rejected under AIA  35 U.S.C 103 as being unpatentable over Haghighat et al. (US 2020/0059867) in view of Nagaraj (US 2006/0221885).
As of claims 1 and 11, Haghighat discloses a method and apparatus, comprises: performing, by a user equipment a first transmission of uplink data (Haghighat, para [0005] discloses transmitting a first uplink data transmission during first time intervals), sending a first reference signal to a network device based on a first transmit power (Haghighat, para [0005] discloses transmitting the first reference signals to a network device wherein a reference signal  having a second transmission power (=first transmit power) which corresponds to sending a first reference signal to a network device based on a first transmit power),
wherein the first reference signal is used to demodulate the first transmission of the uplink data (Haghighat, [0043] the transceiver 120 be configured to modulate the signals that are to be transmitted (=first transmission of the uplink data)), and 
performing, by the user equipment, a Nth transmission of the uplink data (Haghighat, para [0005] discloses the second uplink signals (=Nth transmission) during second time intervals); and 
sending a second reference signal (Haghighat, para [0005] discloses sending the second reference signals) to the network device based on a second transmit power (para [0005] a second reference signal having a fourth transmission power (=second transmit power)), wherein N is an integer greater than or equal to 2 (Haghighat, para [0005] discloses the second uplink signals (=Nth transmission where N is equal to 2), the second reference signal is used to demodulate the Nth transmission of the uplink data (Haghighat, [0043] the transceiver 120 be configured to modulate the signals ( =Nth transmission of the uplink data ) that are to be transmitted (uplink data)), and 
Haghighat does not explicitly discloses second transmit power is less than the first transmit power however Nagaraj discloses the second transmit power is less than the first transmit power (Nagaraj, claim 14 & [0015] [0020] [0022] re-transmit power is less (=second transmit power) than full transmit power (=first transmit power) wherein  transmitting information (=first reference signal ) at a first transmit power if the information transmission is an initial transmission; and transmitting the information at a second transmit power if the information being transmitted is a re-transmission (second reference signal), wherein the second transmit power is less than to the first transmit power). 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a first and second reference signal to a network device based on a first and second transmit power as taught by Haghighat with the second transmit power is less than the first transmit power as taught by Nagaraj because by lowering the transmit power for re-transmissions of signaling information (=second reference signal), more overall transmit power becomes available for high-speed packet data transmissions on the reverse link which results in higher speed and more reliable reverse link packet data transmissions as taught by Nagraj in para  [0026].
As of claim 10, Haghighat discloses a method, comprising: sending, by a network device, configuration information of a power control parameter to a user equipment, wherein the configuration information of the power control parameter comprises a power control parameter of a reference signal (Haghighat, para [0091]  [0197] [0198] one or more closed-loop power control parameters be determined such as M codeword-specific parameter like a MCS offset),
the power control parameter of the reference signal is used to determine a transmit power of a first reference signal used to demodulate first transmission in repeated transmission (Haghighat [0087] [0088] a WTRU determine the uplink transmit power and para [0043] discloses  the transceiver  be configured to modulate the signals that are to be transmitted (=first transmission of the uplink data)), and a transmit power of a second reference signal used to demodulate another time of transmission in the repeated transmission (Haghighat, [0043] the transceiver be configured to modulate the signals (=repeated transmission) that are to be transmitted), and 
receiving, by the network device, uplink data transmission sent by the user equipment based on the configuration information of the power control parameter and a reference signal used to demodulate the uplink data transmission (Haghighat, para [0005] discloses receiving by the network device a first uplink data transmission during first time intervals and receiving  the first reference signals  wherein a reference signal  having a second transmission power (=first transmit power) which corresponds to receiving a first reference signal to modulate the signal), and 
Haghighat does not explicitly discloses first reference signal to be greater than the transmit power of the second reference signal however Nagaraj discloses the power control parameter of the reference signal enables the sending power of the first reference signal to be greater than the transmit power of the second reference signal (Nagaraj, claim 14 & [0015] [0020] [0022] re-transmit power is less (=second transmit power) than full transmit power (=first transmit power) wherein  transmitting information (=first reference signal ) at a first transmit power if the information transmission is an initial transmission; and transmitting the information at a second transmit power if the information being transmitted is a re-transmission (second reference signal), wherein the second transmit power is less than to the first transmit power that implies power of the first reference signal to be greater than the transmit power of the second reference signal).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving  a first and second reference signal to a network device based on a first and second transmit power as taught by Haghighat with first reference signal to be greater than the transmit power of the second reference signal as taught by Nagaraj because by lowering the transmit power for re-transmissions of signaling information (=second reference signal), more overall transmit power becomes available for high-speed packet data transmissions on the reverse link which results in higher speed and more reliable reverse link packet data transmissions as taught by Nagaraj in para  [0026].

As of claim 6 and 16, rejection of claims 1 and 11 cited above incorporated herein, Haghighat- Nagaraj discloses the first transmit power is determined based on one or more of a maximum transmit power of the user equipment, an expected target power value, an open-loop power control parameter, a power offset value of a modulation and coding scheme MCS, and a closed-loop power control adjustment amount that are of an uplink channel, and transmission bandwidth allocated to the user equipment; and 
the expected target power value of the uplink channel is determined based on a first parameter, a cell reference power, and a power offset of the user equipment, and the first parameter is used to determine a value of the power offset of the user equipment  (Haghighat, para [0004] parameters comprise a target receive power, a modulation and coding scheme (MCS) specific offset, [0168] a WTRU use open loop power control (e.g. open loop power control).

As of claims 7 and 17, rejection of claims 1 and 11 cited above incorporated herein, Haghighat- Nagaraj discloses the first transmit power is determined based on one or more of a second parameter, a maximum transmit power of the user equipment, an expected target power value, an open-loop power control parameter, a power offset value of a modulation and coding scheme MCS, and a closed-loop power control adjustment amount that are of an uplink channel, and transmission bandwidth allocated to the user equipment; and the second parameter is determined by the user equipment or the network device (Haghighat, para [0004] parameters comprise a target receive power, a modulation and coding scheme (MCS) specific offset, [0168] a WTRU use open loop power control (e.g. open loop power control).
 
Claims 2-5, 8-9, 12-15 and 18-19 are rejected under AIA  35 U.S.C 103 as being unpatentable over Haghighat et al. (US 2020/0059867) in view of Nagaraj (US 2006/0221885) further in views of AKKARAKARAN et al. (US 2018/0359711) incorporate the disclosure (specification) of provisional app 62/517,815.

As of claims 2 and 12, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Haghighat- Nagaraj does not explicitly discloses but AKKARAKARAN teaches controlling, by the user equipment, the first transmission of the uplink data based on a third transmit power (AKKARAKARAN, para [0074] discloses repeated transmissions of uplink data (e.g., PUSCH repetitions) and para [0053] [0064]  UE be configured to use a different transmit power for repeated transmissions(=a third transmit power),  controlling, by the user equipment, the Nth transmission of the uplink data based on a fourth transmit power (AKKARAKARAN, para [0074] discloses repeated transmissions (=Nth transmission) of uplink data (e.g., PUSCH repetitions) and para [0053] [0064] discloses  UE be configured to use a different transmit power for repeated transmissions(=a 4th  transmit power),  wherein, the third transmit power is the same as or different from the fourth transmit power (AKKARAKARAN,  para [0053] [0064] discloses  UE be configured to use a different transmit power which corresponds to third transmit power is different that fourth transmit power). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haghighat- Nagaraj with the teaching of AKKARAKARAN in order to reduce the latency of high priority communications by doing power control using different transmit power for repeated transmissions as taught by AKKARAKARAN in para [0005].

As of claims 3 and 13, rejection of claims 2 and 12 cited above incorporated herein, in addition modified Haghighat- Nagaraj -AKKARAKARAN discloses the first transmit power is the same as the third transmit power, or the first transmit power is greater than the third transmit power (AKKARAKARAN,  para [0053] [0064] discloses  UE be configured to determine respective transmit powers  and use a different transmit power which corresponds to third transmit power is different that fourth transmit power). 
 
As of claims 4 and 14, rejection of claims 2 and 12 cited above incorporated herein, in addition modified Haghighat- Nagaraj -AKKARAKARAN discloses the second transmit power is the same as the fourth transmit power, or the second transmit power is less than the fourth transmit power (Akkarakaran, para [0145] discloses the fourth transmit power is greater than the second transmit power which corresponds to the second transmit power is less than the fourth transmit power).

As of claims 5 and 15, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Haghighat- Nagaraj discloses the method further comprises: performing, by the user equipment, a (N+1)th transmission of the uplink data; and sending a third reference signal based on a fifth transmit power, wherein the third reference signal is used to demodulate the (N+1)th transmission of the uplink data (Haghighat para  [0331] Each uplink transmission comprise payload and a set of demodulation reference signals (DMRS) which corresponds to a (N+1)th transmission of the uplink data; and sending a third reference signal and para [0043] discloses the transceiver  be configured to demodulate the signals (=demodulate the (N+1)th transmission). 
modified Haghighat- Nagaraj does not explicitly discloses but AKKARAKARAN teaches the fifth transmit power is the same as or different from the second transmit power (AKKARAKARAN, [0064] UE be configured to determine respective transmit powers (=fifth transmit power) for uplink transmissions which implies the fifth transmit power can be the same as or different from the second transmit power). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haghighat- Nagaraj with the teaching of AKKARAKARAN in order to reduce the latency of high priority communications by doing power control using different transmit power for repeated transmissions as taught by AKKARAKARAN in para [0005].

As of claims 8 and 18, rejection of claims 2 and 12 cited above incorporated herein, in addition modified Haghighat- Nagaraj -AKKARAKARAN discloses the first transmit power is determined based on power boosting factors of the third 4Atty. Docket No. 210167.1358.8 (P1311)transmit power and the first transmit power; and the second transmit power is determined based on power boosting factors of the fourth transmit power and the second transmit power (Nagaraj, para [0015] discloses allows for reducing, or de-boosting, the transmit power for re-transmissions of the signaling information).

As of claims 9 and 19, rejection of claims 1 and 11 cited above incorporated herein, in addition modified Haghighat- Nagaraj does not explicitly discloses but AKKARAKARAN teaches a sending power of a reference signal corresponding to i th transmission of the uplink data is determined based on a redundancy version number used for the i th transmission of the uplink data, wherein i=1, ..., K, and K is a maximum quantity of times of repeated transmission (Akkarakaran, [FIG.3]  repeated transmissions of uplink data (e.g., PUSCH repetitions). Para [0019] discloses a repetition index (=quantity of times) of the repeated transmission.

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haghighat- Nagaraj with the teaching of AKKARAKARAN in order to reduce the latency of high priority communications by doing power control using different transmit power for repeated transmissions as taught by AKKARAKARAN in para [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471